DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Reasons For Allowance

The cited references do not disclose determine that a query response is not inconsistent with one or more earlier responses received in association with a second profile and, in response, refine at least one attribute or goal in a collective profile, linked to a first profile and the second profile, based on the response to generate and store a refined collective profile, and determine whether the refined collective profile results in a new recommendation and, when so, outputting the new recommendation.


After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.


Examiner’s Comment on Drawings
The Office objects to Figure 5.  Figure 5 of the drawings filed 10/17/2019 have omitted [Yes/No (?)] labels for each of the paths from elements numbered 506, 508, 510 and 512.  These elements are flow chart decision elements which “flow” via one of two paths to one of two elements, but it is unclear under what condition a particular path is taken.

Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document.

Non-Patent Literature
Hallberg, Josef, et al., “Profile Management for Dynamic Groups”, Intelligent Patient Management, SCI 189, © Springer-Verlag, Heidelberg, Germany, 2009, pp. 297-313.
Social networking system primarily for setting up groups on the fly, but also for profile management (p. 297, Abstract); System provides a basis for advanced search queries (p. 301, section 3 HomeCom, 1st para); Group profile is directed to a specific topic and a list of participants, including their contact info / interests and expertise/ location (p. 302 section 3.1 Profile Information); Information found in Use, Group and Profile schema data structures (p. 304, Figures 3-5); Query capability allows a user to find others having similar interests (p. 305, section 3.3.4 The Query Protocol, 1st and 2nd paras); No query response determination or refining of a collective profile based upon a response, nor a recommendation as a result of refining a collective profile.  

Middleton, Stuart E., et al., “Ontological User Profiling in Recommender Systems”, ACM Transactions on Information Systems, Vol. 22, No. 1, January 2004, pp. 54-88.
Recommender system that watches user behavior and recommends new items [i.e., research papers] that correlate with a user’s profile (p. 56 – 1st full paragraph, in context of p. 54 Abstract); Profiling typically based on user behavior (p. 56, section 1.2 User Profiling); Behavior and feedback used to compute a daily user profile, and research paper recommendations match topics of interest within a profile (pp. 58-59, section 1.6 Overview of Approach, and Fig. 1, page 64, section 2.2.5 Profiler); No collective profile created or used.


Knowl. Inf. Syst., Vol. 21, © Springer-Verlag London Ltd., 2009, pp. 365-398.
Updating of user profile across related queries in the same session (p. 367, top full para); A session concerns a group of queries made by a single user (p. 369, section 2.2 Session boundary recognition algorithms, 1st paragraph); User profile refers to the user’s concepts of interest over an overall search session (page 371, top para); No collective profile created or used.



US Patent Application Publications
Oztekin 	 				2007/0233671
Use of user and group profiles, and the ranking of search results based upon profiles that comprise the group (Abstract); Group profiles based upon user characteristics (Fig. 2); Use of search history to modify a group profile (Fig. 3); Group and document profiling (Fig. 12); Ranking of results based upon group profile (Fig. 14, paras. 0007, 0037-0038); Not storing multiple, separate profiles, not authenticating a login request, nor identifying a query from a plurality of queries and making a recommendation as a result of refining a collective profile


Grosz 	 				2017/0093967
User profiles including personal attributes/activity/location (paras. 0017, 0020); Group profile data (paras. 0018, 0021); Use of multiple group profiles (para. 0034); GUI for manually building a custom group profile (Fig. 11, para. 0207); Contact list management (paras. 0142-0144); Use of group profile to identify other, visible users (paras. 0156-0157, 0163); Activity recommendations based on the type of individuals with which a user might want to interact (para. 0327); No query response determination or refining of a collective profile based upon a response, nor a recommendation as a result of refining a collective profile.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens, whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        




November 2, 2021